DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 8/26/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/26/2022. In particular, the scope of original claim 1 has been narrowed, and therefore, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-10, and 18-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parham et al (US 2017/0207399).

Regarding claim 1, Parham et al discloses an organic light emitting device, i.e. an organic electroluminescent element comprising a light emitting layer, where the light emitting layer comprises the following compound as a matrix material, i.e. a host (Abstract, [0106], [0110]-[0120], and Page 47):

    PNG
    media_image1.png
    655
    410
    media_image1.png
    Greyscale
.
This compound corresponds to Formula (3) of the claims, i.e.

    PNG
    media_image2.png
    324
    351
    media_image2.png
    Greyscale

whereY1-Y3 are N; Ar1 and Ar2 are phenyl, i.e. C6 aryl groups; and X is O. The integers n1, n2, na2 and nb2 are zero (0). R3 is phenyl, i.e. a C6 aryl group. The linking group L2 is a single bond. 
In the compound of the reference, the recited linking group L1 is a direct bond and not an arylene as recited in the present claims. However, this compound is but one embodiment and attention is directed to Formula (2) ([0008]), i.e.

    PNG
    media_image3.png
    281
    438
    media_image3.png
    Greyscale
,
where L is an aromatic ring system having 5 to 30 aromatic ring atom such as benzene ([0014] and [0026]). Accordingly, the reference discloses a compound where the recited group L1 is a C6 arylene as recited in the present claims.
	Accordingly, it would have been obvious for one of ordinary skill in the art to utilize a phenylene group in place of a single bond for the recited group L1 in Formula (3) and thereby arrive at the claimed organic electroluminescent element with a reasonable expectation of success.

Regarding claim 5, Parham et al teaches all the claim limitations as set forth above. As discussed above, L1 is phenylene.

Regarding claim 6, Parham et al teaches all the claim limitations as set forth above. As discussed above, L2 is a single bond.

Regarding claim 7, Parham et al teaches all the claim limitations as set forth above. Additionally, in the compound disclosed by the reference, L1 is bonded to the 4-position of the dibenzofuran.

Regarding claim 8, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a co-host different from the disclosed compound ([0112]-[0113]).

Regarding claim 9, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the disclosed organic light emitting device ([0103]).

Regarding claim 10, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a lighting device comprising the disclosed organic light emitting device ([0103]).

Regarding claim 18, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the disclosed organic light emitting device ([0103]).

Regarding claim 19, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the disclosed organic light emitting device ([0103]).

Regarding claim 20, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the disclosed organic light emitting device ([0103]).

Regarding claim 21, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the disclosed organic light emitting device ([0103]).

Regarding claim 22, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a lighting device comprising the disclosed organic light emitting device ([0103]).

Regarding claim 23, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the disclosed organic light emitting device ([0103]).

Regarding claim 24, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the disclosed organic light emitting device ([0103]).

Regarding claim 25, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a display device comprising the disclosed organic light emitting device ([0103]).

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but moot in light of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767